Citation Nr: 0010449	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  95-03 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to December 
1985.

This appeal arose from an October 1993 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  This was confirmed by a rating action 
issued in October 1994.  In July 1999, the Atlanta, Georgia 
RO informed the veteran and his representative through a 
supplemental statement of the case of the continued denial of 
his claims.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from a left ear hearing loss or tinnitus which can 
be related to his period of service.


CONCLUSION OF LAW

The veteran has not presented evidence of well grounded 
claims for service connection for a left ear hearing loss or 
tinnitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154(b), 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 1,000, 2,000, 3,000 or 4,000 hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of frequencies 1,000, 2,000, 3,000 or 4,000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).

The provisions of 38 U.S.C.A. § 1154(b) (West 1991) 
specifically allow combat veterans, in certain circumstances, 
to use lay evidence to establish service connection of a 
disease or injury.  This section provides:

r, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service connection of such an 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service connection in each case 
shall be recorded in full.  38 U.S.C.A. 
§ 1154(b) (West 1991).

Before this provision applies, the Board must make a specific 
finding that the veteran was engaged in combat with the 
enemy.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).  If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding incurrence of an injury during service 
must be accepted as conclusive as to its actual occurrence 
and no further development or corroborative evidence will be 
required, provided that the veteran's testimony is credible 
and consistent with the circumstances, conditions or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); Zarycki, supra, at 98.

The veteran's service medical records contain numerous 
examinations conducted between October 1964 and May 1982.  
None of the examinations make any mention of either a hearing 
loss or tinnitus.  The objective examinations were all within 
normal limits.  During the July 1983 "over 40" examination, 
he checked "yes" next to hearing problems.  However, the 
audiological evaluation was normal.  He did not refer to 
tinnitus.  The retirement examination performed on November 
27, 1985 was within normal limits.

The veteran was examined by VA in May 1986.  At that time, he 
offered no complaints concerning either a hearing loss or 
tinnitus.  The objective examination noted that his ears were 
normal.

A private audiogram conducted on September 10, 1987 showed 
that the veteran had a left ear hearing loss at 3,000 and 
4,000 hertz.  Private treatment records developed between 
October 1989 and December 1992, noted his comment that he had 
been exposed to an artillery explosion in service in 1968.  A 
mild to severe hearing loss on the left was present, as were 
complaints of tinnitus, although the physician stated on 
October 20, 1989 that the exact etiology of these conditions 
was uncertain.  

The veteran was examined for VA in July 1999.  He stated that 
he had had a left ear hearing loss and ringing in the ear 
following an artillery blast in 1968; these conditions were 
temporary, gradually resolving over a 48 hour period.  The 
veteran commented that the examination done at his retirement 
from service had not shown a hearing loss or tinnitus.  He 
had first noticed trouble with his hearing in 1987 or 1988.  
The examination of the ear noted that it was normal and was 
without evidence of active ear disease.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
25
30
LEFT
65
65
75
90
95

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 4 in the left ear.  The 
examiner then offered the following opinion:

If indeed his discharge audiogram was normal it is 
unlikely that acoustic trauma would develop this 
much later.  If however, discharge audiogram was 
not normal, then this hearing loss and tinnitus is 
certainly indicative of acoustic trauma to the left 
ear which may have been caused by the 1968 
artillery blast.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In this case, the evidence clearly supports a finding that 
the veteran engaged in combat with the enemy.  His DD-214 
indicated that he was an infantry officer who received both 
the Purple Heart and the Combat Infantryman's Badge.  
Therefore, the Board accepts the veteran's statements that he 
was exposed to loud noise in service, to include artillery 
blasts, since such exposure would be consistent with the 
hardships of his service.  As a consequence, the existence of 
an "injury" in service has been established.  

The evidence also clearly shows that the veteran has a left 
ear hearing loss and tinnitus.  This has been documented in 
both private and VA records.  Therefore, the existence of a 
current disability has been established.

The remaining question revolves around whether there is a 
nexus or relationship between the injury experienced in 
service and the disability currently present.  The objective 
evidence of record argues against a finding of such a 
relationship.  The July 1999 examination had included the 
opinion of the examiner that if the veteran's service 
discharge examination had been normal, it was unlikely that 
the current hearing loss and tinnitus would be connected to 
remote acoustic trauma in service.  A review of the evidence 
does show that his discharge examination was within normal 
limits.  This fact, coupled with the 1999 opinion, refutes 
the existence of a nexus between the noise exposure 
experienced in service and the currently diagnosed tinnitus 
and left ear hearing loss.  As a result, it is found that the 
veteran has failed to present evidence of well grounded 
claims for service connection for a left hearing loss and 
tinnitus.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for a left ear hearing loss is denied.

Service connection for tinnitus is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


